DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1A, 2A, and 3A in the reply filed on 2/28/2022 is acknowledged.  
Applicant indicated that Claims 1-40 are encompassed by the elected group and species. However, Claims 12-16 and 21-23 are also withdrawn for the following reasons:
Withdraw claims 12-16 are drawn to species 2B (Figures 19-21).
Withdraw claims 21-23 are drawn to species 1B (Figure 37 and paragraph [0085] of the instant application’s PGPub).
Claims 12-16, 21-23, and 41-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the removable aperture seal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to reference the “removable seal over said aperture” introduced in Claim 11, but Claim 14 does not depend from Claim 11.
	For the purpose of examination, Claim 12 (from which Claim 14 depends) has been interpreted to be dependent from Claim 11. 

	Claim 39 recites the limitation "the gripping member end surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to reference the gripping member end surface first introduced in dependent Claim 8.  
For the purpose of examination, Claim 38 (from which Claim 39 depends) has been interpreted as being dependent from Claim 8. 
Claim 40 is rejected because it depends from Claim 39.

Examiner Comment
	Applicant presented preliminary amendments to the claims on 11/20/2018 to remove the multiple dependent claims that were originally presented.  These amendments have resulted in numerous antecedent basis issues, as set forth above.
	The examiner requests that applicant review the claims in their entirety to ensure that all claimed structural elements have antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-10, 18-20, 24, 28, 29, and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanghoj (US 2007/0066963).
With respect to Claim 1, Tanghoj teaches a catheter assembly (Figures 1-4) comprising:
a) a catheter sub-assembly comprising a gripping member (numerals 3 and 5) and a catheter tube 1 carried by said gripping member (Figure 4), said catheter tube defining a flow path (through the interior of catheter 1), said gripping member having a distal end (at the top of element 5 in Figure 4) and an aperture in said distal end (Figure 4; [0024-0035] and [0064-0068]); and 
b) a receiver (numerals 2, 8, and 10) for receiving at least a portion of said catheter tube 2, said receiver comprising an elongated body comprising an outer surface and an inner surface defining an interior chamber (Figures 1-4; [0064-0068]).

With respect to Claim 2, Tanghoj teaches that the receiver (2, 8, 10) has an open distal end (the open end at the right end of Figure 1, adjacent seal 4, opposing the closed proximal end at the left end of Figure 1). 
With respect to Claims 3-5, each of the receiver and the catheter sub-assembly includes engagement surfaces such that the gripping member (3, 5) is configured to be attached to the receiver (2, 8, 10), as shown in Figure 3. Specifically, the receiver (2, 8, 10) comprises a distally extending neck 8 that engages the gripping member via interlocking means (see “interlocking means” in paragraphs [0021-0038], [0042, and [0053]).  The interlocking means may comprise threaded surfaces [0038]. 

	With respect to Claim 7, Tanghoj’s gripping member provides a closure for the sealing member.  See Figure 3. 
With respect to Claim 8, the gripping member and the receiver comprise contacting end surfaces, such that the gripping member is capable of being received between portions 6 and 8.  See Figures 1-4, especially Figure 3.
With respect to Claims 9 and 10, the contacting end surfaces of the gripping member (3, 5) and the receiver (2, 8, 10) have complementary profiles, such that the gripping member is capable of being attached at the end of the receiver (as shown in Figure 3). Specifically, portion 3 of the gripping member is inserted into the gap defined between elements 6 and 8 (see Figure 1), such that the gripping member defines a convex surface and the portion 8 of the receiver defines a concave surface.  See Figures 1-4.

With respect to Claims 18-20, Tanghoj teaches that the catheter sub-assembly further comprises a hub 6 connected to the distal end of the catheter tube 1 (Figures 1-4), wherein the catheter tube 1 is coaxial with the hub 6 such that a continuous flow path is defined through the catheter tube and the hub. 

With respect to Claim 24, the gripping member comprises a channel between the distal end of the catheter tube (adjacent hub 6) and the aperture (at the opposite end of the gripping member (3, 5) as arranged in Figures 3 and 4; i.e. at the top of each figure).

With respect to Claims 28 and 29, Tanghoj teaches that the catheter assembly further comprises a hydration element disposed within the receiver 2 that houses the catheter tube 1 (see [0054-0058], especially [0058]).

With respect to Claim 37, Tanghoj teaches that the catheter sub-assembly comprises an introducer tip at the proximal tip of the catheter tube 1.  Specifically, the proximal tip of the catheter tube is rounded, thereby defining a tip that may be introduced into the patient [0002]. 


Claims 1-3, 6, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanghoj et al. (US 2004/0158231; hereafter referred to as “Tanghoj 2004”).
With respect to Claim 1, Tanghoj 2004 teaches a catheter assembly (Figures 12-13) comprising:
a catheter sub-assembly comprising a gripping member (2, 82) and a catheter tube 81 carried by the gripping member (Figure 12), said catheter tube defining a flow path [0064-0065], said gripping member having a distal end and an aperture 86 at said distal end; and 
a receiver 84 for receiving at least a portion of said catheter tube (see Figures 12 and 13), said receiver comprising an elongated body comprising an outer surface and an inner surface defining an interior chamber (see Figures 12-13 and [0064-0065]).

With respect to Claim 2, Tanghoj 2004 teaches that the receiver 84 comprises an open distal end (the opposite end from flange 85).
With respect to Claim 3, Tanghoj 2004’s receiver and catheter sub-assembly include engagement surfaces (86 and the corresponding part of the receiver 84; Figures 12-13; paragraphs [0064-0065]).
With respect to Claim 6, Tanghoj 2004 teaches that the catheter assembly, which includes the gripping assembly and the receiver, may be made of a molded polymeric material. See at least paragraphs [0026], [0036-0039], [0041], and [0058]). 
With respect to Claim 11, Tanghoj 2004 teaches that the catheter sub-assembly (including the gripping member 2/82 and the catheter tube 81) comprises a removable seal 87 over the aperture 86.  See Figures 12-13 and [0064-0065].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 25-27 and 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanghoj (US 2007/0066963).
With respect to Claim 6, Tanghoj does not specifically teach that the gripping member and receiver are made of molded polymeric material. However, the examiner takes official notice that it is extraordinarily well known in the art of catheters to form components of molded polymeric materials.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanghoj’s catheter assembly such that the gripping member and receiver are formed of molded polymeric materials, in order to provide an extraordinarily common material used in medical catheters.

With respect to Claim 25-27, Tanghoj further teaches that the gripping member is configured to be connected to a drainage container and comprises interlocking means for connecting to said container [0028], but does not specifically teach the connection means is a threading on the inner surface of the gripping member channel.  However, the examiner takes official notice that it is extraordinarily well known in the art of urinary catheters to attach tubular elements using threaded inner and outer walls (as an example, Tanghoj teaches that a different section of the catheter assembly is connected using threaded screws [0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanghoj’s catheter assembly to connect to a drainage container via threading on the inner surface of the gripping member, as is commonplace in the art, in order to provide an art-established means for connecting the catheter to a drainage container. 

With respect to Claims 30-35, Tanghoj teaches the catheter assembly of Claim 28, wherein a hydration element disposed within the receiver 2 that houses the catheter tube 1, the hydration element comprising water or another moisture-donating liquid (see [0054-0058], especially [0058]).  Tanghoj’s however, does not specifically teach that the hydration element comprises a sachet that is liquid impermeable and vapor permeable, the hydration element being secured to the distal end of the receiver. 
However, the examiner takes official notice that it is extraordinarily well known in the art of catheters to provide hydration elements as liquid-impermeable, vapor-permeable sachets, as doing so allows moisture to escape while maintaining the liquid inside the sachet.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide Tanghoj’s hydration element as a as liquid-impermeable, vapor-permeable sachet, as is well-known in the art, in order to allow moisture to escape while maintaining the liquid inside the sachet.
Furthermore, it has been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a nonobvious change in functionality (MPEP 2144.04 VI. C.).  In this case, merely moving the hydration element such that it is secured to the wall of the distal end of the receiver would not substantially impact the functionality of the device in an unexpected way.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Tanghoj’s catheter system such that the hydration element is secured to the distal end of the receiver, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claims 17 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanghoj (US 2007/0066963) in view of Matthison-Hansen (US 2011/0114520). Tanghoj teaches the device as claimed, but does not specifically teach a breathable polymeric sleeve over the catheter tube.  Matthison-Hansen teaches a urinary catheter that is enclosed in a packaging with a flexible, retractable sleeve (Abstract; Figures 2-5), wherein the sleeve is configured to prevent contamination of the catheter prior to use and easily retract during use [0006].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanghoj’s urinary catheter assembly to have a flexible sleeve over the catheter tube, as suggested by Matthison-Hansen, in order to prevent contamination of the catheter tube prior to use. 
Although Matthison-Hansen does not explicitly teach that the sleeve is gas permeable, the examiner takes official notice that it is extraordinarily well known in the art to provide urinary catheter sleeves from a flexible, breathable, polymeric material.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the urinary catheter assembly of Tanghoj and Matthison-Hansen to have the sleeve made of a breathable polymeric material, in order to provide an art-established material for the sleeve. 

 Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanghoj (US 2007/0066963) in view of Byrne et al. (US 5,653,700).  Tanghoj teaches the device of Claims 1 as claimed, wherein the catheter sub-assembly has a longitudinal axis coincident with the catheter tube and the aperture (see Figures 1-4).  Tanghoj further teaches that the catheter assembly is particularly advantageous for use by females [0024], but does not specifically teach that the catheter tube is angularly adjustable relative to said axis.  
Byrne teaches a female urinary catheter assembly comprising a catheter tube 22 having a corrugated portion “C” or ball/socket configuration (35, 38) proximate the point where the catheter meets the handle (see Figures 1-6).  This construction allows the catheter tube to be positioned in a desirable angular orientation relative to the gripping portion, such that the patient can set the device in a position that is most appropriate for her particular anatomy and for the particular circumstances of use (Column 1, Line 63 through Column 2, Line 10).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanghoj’s urinary catheter to have an angularly-adjustable/flexible catheter tube, as suggested by Byrne, in order to allow the patient to set the device in a position that is most appropriate for her particular anatomy and for the particular circumstances of use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 17-20, and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,166,366 in view of Tanghoj (US 2007/0066963). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a catheter sub-assembly comprising a gripping member and a catheter tube, wherein the catheter tube is angularly adjustable (see Claims 38-40 of the instant application and Claim 1 of the ‘366 patent).
The ‘366 claims do not specifically require that the catheter subassembly is provided with a receiver for receiving the catheter tube. However, Tanghoj teaches a catheter sub-assembly comprising a gripping portion and a catheter tube, wherein the assembly further comprises a receiver 2 for receiving at least a portion of the catheter tube (see the rejection of Claim 1 above). Tanghoj teaches that the receiver holds the catheter prior to use along with a wetting element to maintain the hydrophilic coating of the catheter in an activated configuration. [0054-0058].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the ‘366 claims to include a receiver that has a wetting element enclosed therein, as suggested by Tanghoj, in order to maintain the catheter in a lubricated configuration prior to use. 

Allowable Subject Matter
Claims 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the catheter assembly of Claims 1 and 38, wherein the gripping member end comprises a notch sized to receive the angularly-adjustable catheter tube.  It is unclear why one of ordinary skill in the art would have been motivated to modify Tanghoj’s or Tanghoj 2004’s gripping member to have a notch in the sidewall in this manner, and it unclear how doing so would even be accomplished given the orientation of Tanghoj’s devices.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torstenin et al. (US 2010/0087801) teaches a urinary catheter comprising a gripping portion, a catheter tube, and a receiver. 
Carleo (US 2012/0168324) teaches a urinary catheter comprising a gripping portion, a catheter tube, and a receiving pouch. 
House (US 2008/0182042) teaches a urinary catheter comprising a handle and a retractable sheath covering the catheter tube. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781